FIFTH DIVISION
                              MCFADDEN, C. J.,
                           BROWN and COOMER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    August 6, 2019




In the Court of Appeals of Georgia
 A17A0230. GEORGIA PORTS AUTHORITY v. LAWYER.

      BROWN, Judge.

      In Ga. Ports Auth. v. Lawyer, 304 Ga. 667 (821 SE2d 22) (2018) (Lawyer II),

the Supreme Court of Georgia reversed Division 1 of this Court’s opinion in Ga.

Ports Auth. v. Lawyer, 342 Ga. App. 161 (803 SE2d 94) (2017) (Lawyer I).

Accordingly, we vacate only Division 1 of our prior opinion, adopt the opinion of the

Supreme Court of Georgia, and reverse the trial court’s denial of the Georgia Ports

Authority’s motion to dismiss Lawyer’s claim for damages in excess of $1 million.

See Lawyer II, 304 Ga. at 682 (5).

      Judgment reversed. McFadden, P. J., and Coomer, J., concur.